 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 19-cr-00122 EJD (NC)
12
                        Plaintiff,                       DETENTION ORDER
13
               v.                                        Hearing: May 28, 2019
14
      EDUARDO MAGALLAN,
15
                        Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on May 28,
19 2019, held a detention or release hearing for defendant Magallan. The defendant is charged
20 in this case by indictment for being a felon in possession of a firearm in violation of 18
21 U.S.C. § 922(g)(1). The defendant appeared at the hearing with his counsel, AFPD Robert
22 Carlin, after being advised of the charge and of his rights.
23          Based on the information presented to the Court, the Court determines that the
24 prosecution has shown by more than clear and convincing evidence that the defendant poses
25 a danger to the community and that no combination of conditions can reasonably mitigate
26 that danger. That danger is evidenced by Magallan’s criminal record, violations while on
27 community supervision, and conviction in 2017 for participation in a criminal street gang.
28 As to a risk of non-appearance, the Court finds that a combination of conditions could be
1 imposed to mitigate any risk. Detention is based on danger to the community.
2         The defendant is committed to the custody of the Attorney General or his designated
3 representative for confinement in a corrections facility separate, to the extent practicable,
4 from persons awaiting or serving sentences or being held in custody pending appeal. The
5 defendant must be afforded a reasonable opportunity for private consultation with defense
6 counsel. On order of a court of the United States or on the request of an attorney for the
7 Government, the person in charge of the corrections facility must deliver the defendant to a
8 United States Marshal for the purpose of an appearance in connection with a court
9 proceeding.
10        IT IS SO ORDERED.
11        Date: June 11, 2019                      _________________________
                                                    Nathanael M. Cousins
12                                                  United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
